Citation Nr: 0200435	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  00-20 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of Chapter 
30 educational assistance.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from January 1995 to 
January 1999.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 
decision by the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.


REMAND

Upon review of the record, the Board notes that copies of the 
letters advising the veteran of the reduction of Chapter 30 
benefits as well as the notification of the overpayment are 
not of record in the veteran's Chapter 30 educational file.  
In his April 13, 2000 letter identified as Notice of 
Disagreement, the veteran stated that he was advised that 
waiver had been denied on April 10, 2000.  However, the 
waiver decision and explanation letter, denying waiver, is 
dated April 26, 2000, 13 days after the date of the notice of 
disagreement.  The claims file contains no record of an April 
10, 2000 waiver denial letter.  Although the Statement of the 
Case indicates that the bases of the denial of overpayment 
included fault and unjust enrichment, the law and regulations 
governing waiver of overpayment were not provided.  In his 
October 2000 statement, accepted as a substantive appeal, the 
veteran advised that he would be sending additional 
paperwork; however, there is no other documentation from the 
veteran of record.  At the time the case was certified to the 
Board in November 2001, more than 1 year after receipt of the 
veteran's appeal, a completed VA Form 8 indicates that the 
veteran requested a hearing.  However, there is no 
documentation of a hearing request of record in the veteran's 
Chapter 30 educational file.

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court of 
Appeals for Veterans Claims has held that all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the law's enactment, and that concerns of fundamental 
fairness and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  A recent decision of the Court of 
Appeals for Veterans Claims held that the provisions of the 
VCAA are potentially applicable to waiver claims pending on 
the date of the law's enactment.  See Weaver v. Principi, 14 
Vet. App. 301 (2001).  In light of the need for the foregoing 
development action, the RO is advised to consider whether any 
other additional notification or development actions are 
required in this case under the VCAA.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain 
copies of the letters advising the 
veteran of the reduction of Chapter 30 
benefits, the notification of the 
overpayment, and the April 10, 2000 
waiver denial.  The RO should check the 
veteran's claims file, if one exists, as 
well as with VA Debt Management Center 
(DMC) for this information.  The RO 
should advise the veteran if this 
information is not available.

2.  The RO should contact the veteran 
clarify whether he desires a hearing with 
respect to this case, and if so, 
determine the type of hearing desired, 
i.e., RO, Travel Board, Video, or Central 
Office.

3.  The RO should issue a Statement of 
the Case, which includes the appropriate 
law and regulations governing waiver of 
an overpayment to include 38 C.F.R. 
§ 1.965.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




